DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 (line 3), 8 (line 4) and 15 (line 6) are objected to because of the following informalities:  “ae” should be replaced with ‘are’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-XXX are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 11,046,266) in view of Lee et al. (KR 10-2017-0028125 A; Machine Translation of Description ‘MTD’).
With respect to claims 1, 8 and 15, Christensen et al. discloses a method for controlling a suspension system for a vehicle, the method comprising: measuring, via one or more first sensors (200), a velocity of the vehicle (102A; col. 11, lines 65-67, col. 12, lines 1-18); detecting, via one or more second sensors (112, col. 4, lines 21-43), one or more additional vehicles (199, 199A) that ae moving in relation to the vehicle (col. 4, lines 21-43); and adjusting, via instructions provided by a processor of the vehicle, an exterior actuator (130; 1301A, 130.2A) of the vehicle, based on the measured velocity of the vehicle and the detected one or more additional vehicles that are moving in relation to the vehicle (Col. 4, lines 52-67; col. 11, lines 65-67, col. 12, lines 1-18.)  (Figs. 1-3, col. 3, lines 50-67, cols. 4-22.)  Christensen et al. discloses moving an actuator depending on the conditions of the vehicle and additional vehicle but is silent regarding changing the suspension.  Lee et al. teaches of adjusting the suspension system (height of suspension) of the vehicle to prepare for an impending collision (MTD pages 7-9).  (Figs. 1-19, MTD pages 3-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hwang into the invention of Christensen et al. in order to reduce injury.  (MTD pages 29-30.)  

Allowable Subject Matter
Claim 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614